The petition of Mrs. Mervin Sidney Beamish, defendant-relatrix, who is applying for a rehearing, cannot be considered.
It is provided in Section 5 of Rule XII of the Rules of this Court, 191 La. xliv, that an application for a rehearing will not be considered in a case where the Court has refused to grant a writ of certiorari or other supervisory writ or rule nisi. The rule of court is applicable in all cases, even when the reason given by this Court for refusing to grant a supervisory writ or rule nisi is that the judgment or order complained of is correct, and even when this Court renders an opinion explaining why the judgment or ruling complained of is *Page 581 
correct. Blaize v. Hayes, 204 La. 298, 15 So.2d 228.
For the reasons assigned, the application for a rehearing is denied.